DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to application filed on 04/04/2022 and preliminary amendments filed on 05/24/2022 and 10/31/2022, where claims 1-22 are canceled; claims 23-40 are added; claims 31 and 40 are amended; and claims 23-40 are currently pending.


Allowable Subject Matter
Claims 30 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the following Double Patenting rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 30 and 39, the US Patent Application Pub. No. 20140258883 (Duarte) teaches the limitations of claims 23 and 32.  However, Duarte does not explicitly teach the limitations of receiving further action and determining there is no match between a further target content identifier and a set of metadata, where the set of metadata are for a plurality of scenes, and each scene of the plurality of scenes having metadata that includes one or more activation conditions as claimed in the context of claims 30 and 39 as a whole.  As such, claims 30 and 39 are allowable over the cited prior art above.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  Claims 23 and 32 have been rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 11 respectively of the US Patent No. 11,294,532 (hereinafter the Patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 23 and claim 1 of the Patent are disclosing the non-transitory machine readable medium storing instructions, when executed perform the method comprising a metadata that includes data that identifies a scene, a document, or other content.  When an action is received, compare the metadata with a target content identifier, and in response, activate the scene, the document, or the other content.  Claim 23 of the instant application is broader in scope; therefore, the claims are obvious variation of each other.

Claims 24-31 of the instant application are also rejected under non-statutory obviousness type double patenting over claims 2-7, 1, and 8 of the Patent respectively, as the claims of the instant application disclose substantially similar limitations as the corresponding claims of the Patent.

Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 32 and claim 11 of the Patent are disclosing a machine implemented method comprising a metadata that includes data that identifies a scene, a document, or other content.  When an action is received, compare the metadata with a target content identifier, and in response, activate the scene, the document, or the other content.  Claim 32 of the instant application is broader in scope; therefore, the claims are obvious variation of each other.  This is a non-statutory double patenting rejection.

Claims 33-40 of the instant application are also rejected under non-statutory obviousness type double patenting over claims 12-17, 11, and 18 of the Patent respectively, as the claims of the instant application disclose substantially similar limitations as the corresponding claims of the Patent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 24-26 and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 24-26 and 33-35 are rejected to because of the following:  each of claims 24, 25, 33, and 34 recites “the scene or document or other content”.  The elements “document” and “other content” had already appeared in the independent claims 23 and 32, which claims 24, 25, 33, and 34 depend from.  However, there is no recitation of the article “the” to reference to the prior elements, and there is no recitation of any unique identifier to distinguish them from the prior elements.  Therefore, it is unclear whether each of the elements recited above are the same or different than the previously appeared elements of the same names.  As such, render the claims indefinite.
Claims 26 and 35 are rejected to as having the same deficiencies as the claims they depend from.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-29, 31-38, and 40 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duarte et al., (US 20140258883 A1) (hereinafter Duarte).

Referring to claim 23, Duarte teaches a non-transitory machine readable medium storing executable instructions which when executed by a data processing system cause the data processing system to perform a method, the method comprising:
generating, by an application, metadata that includes data that identifies a scene (“the information received from the application module 18”, ¶ [0027].  “the information associated with the notification object may include information that, in combination with other, contextual information available to notification module 16, may indicate a predicted importance to the user of the information associated with the notification object. For example, the information associated with the notification object may include content of a calendar event (including time, date, location, attendees, etc.), content of a communication (including the identity of the sender, the body of the communication, etc.), a phone number (or caller identification), or other content of notification generated by other types of application modules 18 (e.g., a game, news application, weather application, application marketplace, social networking application, a navigation or map application, etc.)”, ¶ [0028]) or document or other content (sender’s contact information, ¶ [0069]) processed by the application so that the scene or document or other content can be activated in response to receiving one or more actions (“notification module 16 may first generate a notification object associated with the information received from the application module 18.  The notification object may be a placeholder for the contextual notification that notification module 16 will ultimately generate and may be associated with information that will populate the contextual notification, which was received from the application module 18”, ¶ [0027], fig. 1.  “Information associated with one or more of application modules 18 may include, for example, contact information from a contact manager application, location history from a navigation or map application, calendar appointments from a calendar application, message contents from an email, text message, or social networking application, search history from an internet browser application or a dedicated search application or service, information regarding historical access by the user of similar information or notifications, and other information stored at or accessible by computing device 10”, ¶ [0031], fig. 1.  “The supportive notification class can be associated with notifications that were not requested by the user, are not predicted to be urgent, and are related to a current task that the user is performing using computing device 10.  Supportive notifications can facilitate completion of the user's current task or goal…if notification module 16 predicts, based on information associated with one or more of application modules 18, that the user intends to call a particular contact when the user opens the phone application, the notification module 16 may output the contact's name at a prominent position within the phone application user interface”, ¶ [0041].  “A communication application, such as an email application or a text message application, may receive a message from a sender…Based on the information associated with the instruction and an indication that the user has opened the communication, the notification module 16 may assign the notification of the communication to a supportive notification class.  Notification module 16 may then generate a notification that includes the sender's contact information (e.g., cellular phone number, email address, etc.)…notification module 16 may cause a user input region 54 in which the user of device 10 enters the recipient's name (i.e., the ‘To:’ field) to be populated with the sender's name, phone number, and/or email address”, ¶ [0069].  Examiner recognizes the act of “activate” as populating field(s) displayed on a user interface region with information received from the application module, e.g., sender’s contact information from the communication application); 
providing the metadata for use when receiving actions; 
activating, by the application, the scene or document or other content in response to a comparison of the metadata with a target content identifier that is associated with a received action (“Notification module 16 may receive from the communication application an instruction to generate a notification of the message. Based on the information associated with the instruction and an indication that the user has opened the communication, the notification module 16 may assign the notification of the communication to a supportive notification class…For example, notification module 16 may cause a user input region 54 in which the user of device 10 enters the recipient's name (i.e., the ‘To:’ field) to be populated with the sender's name, phone number, and/or email address, either upon opening of the communication application”, ¶ [0069].  Examiner notes, it is inherent in the computer technology that an identifier for the specific communication being opened is received in order to identify the specific communication to be opened and presented to the user, as there are multiple communications and multiple applications on the computing device (fig. 1), which includes at least calendar, email, messages, etc. (fig. 1).  Examiner recognizes the comparing as the inherent act of opening the correct communication that matches the indication of the communication the user intended to open.)

Referring to claim 24, Duarte further teaches the non-transitory machine readable medium of claim 23 wherein the metadata identifies the scene that is activated in response to the comparison and the activating comprises presenting, by the application, the scene or document or other content in a user interface of the application (“Based on the information associated with the instruction and an indication that the user has opened the communication, the notification module 16 may assign the notification of the communication to a supportive notification class…For example, notification module 16 may cause a user input region 54 in which the user of device 10 enters the recipient's name (i.e., the ‘To:’ field) to be populated with the sender's name, phone number, and/or email address, either upon opening of the communication application”, ¶ [0069], fig. 3A.)

Referring to claim 25, Duarte further teaches the non-transitory machine readable medium as in claim 24 wherein the metadata comprises one or more activation conditions and the activating comprises displaying the scene or document of other content in a foreground on a display device in the user interface (“Supportive notifications can facilitate completion of the user's current task or goal.  In some examples, notifications assigned to the supportive notification class may create shortcuts that facilitate or accelerate the user's current task or goal.  Because of this, notification module 16 may output supportive notifications for display at UID 12 in a region of user interface 14 that is adjacent to the current user interface 14 being displayed at UID 12 in a manner that is integrated with the current user interface 14.  For example, if notification module 16 predicts, based on information associated with one or more of application modules 18, that the user intends to call a particular contact when the user opens the phone application, the notification module 16 may output the contact's name at a prominent position within the phone application user interface”, ¶ [0041], fig. 3A.  “Notification module 16 may assign the notification object to the at least one notification class based on, for example, the information associated with the notification object and a contextual information associated with one or more of application modules 18”, ¶ [0027], fig. 1.  The examiner notes, it is an inherent property that the user interface that the user is currently interacting with is presented in foreground of the display device.)

Referring to claim 26, Duarte further teaches the non-transitory machine readable medium as in claim 25 wherein the activating comprises launching the application if the application is not executing when the action is received (“notification module 16 may cause a user input region 54 in which the user of device 10 enters the recipient's name (i.e., the ‘To:’ field) to be populated with the sender's name, phone number, and/or email address, either upon opening of the communication application”, ¶ [0069], fig. 3A.)

Referring to claim 27, Duarte further teaches the non-transitory machine readable medium as in claim 23 wherein the application has processed a plurality of scenes, and each scene in the plurality of scenes has a set of metadata which comprises a set of one or more activation conditions (“Information associated with one or more of application modules 18 may include, for example, contact information from a contact manager application, location history from a navigation or map application, calendar appointments from a calendar application, message contents from an email, text message, or social networking application, search history from an internet browser application or a dedicated search application or service, information regarding historical access by the user of similar information or notifications, and other information stored at or accessible by computing device 10”, ¶ [0031], fig. 1.  “if notification module 16 predicts, based on information associated with one or more of application modules 18, that the user intends to call a particular contact when the user opens the phone application, the notification module 16 may output the contact's name at a prominent position within the phone application user interface”, ¶ [0041].  “If the user then opens the phone application, notification module 16 may cause the user's sister's name to be prominently displayed in the phone application user interface in a manner that is integrated with the phone application user interface…In this way, notification module 16 may output a supportive notification that facilitates accomplishment of the user's goal or task of calling his or her sister to wish her ‘Happy Birthday.’”, ¶ [0042].)

Referring to claim 28, Duarte further teaches the non-transitory machine readable medium as in claim 27 wherein the set of one or more activation conditions for each scene in the plurality of scenes includes a can condition indicating a capability of processing the action and a preferred condition (The examiner interprets the can condition that indicating a capability of processing the action and a preferred condition is merely a predefined condition for processing the action; therefore, the action as discussed in claim 23 and the activation condition discussed in claim 27 are predefined and thus satisfied the limitations above.)

Referring to claim 29, Duarte further teaches the non-transitory machine readable medium as in claim 27 wherein the comparison comprises determining a match between the target content identifier and the metadata for the scene in the plurality of scenes (“Supportive notifications can facilitate completion of the user's current task or goal.  In some examples, notifications assigned to the supportive notification class may create shortcuts that facilitate or accelerate the user's current task or goal.  Because of this, notification module 16 may output supportive notifications for display at UID 12 in a region of user interface 14 that is adjacent to the current user interface 14 being displayed at UID 12 in a manner that is integrated with the current user interface 14.  For example, if notification module 16 predicts, based on information associated with one or more of application modules 18, that the user intends to call a particular contact when the user opens the phone application, the notification module 16 may output the contact's name at a prominent position within the phone application user interface”, ¶ [0041], fig. 3A.  The examiner notes, it is implied that the match is at least matching the particular contact that the user intended to call and the contact name output by the notification module 16.)

Referring to claim 31, Duarte further teaches the non-transitory machine readable medium as in claim 23 wherein at least one of the one or more actions or the target content identifier specifies an identifier for the application (“notification module 16 may cause a user input region 54 in which the user of device 10 enters the recipient's name (i.e., the ‘To:’ field) to be populated with the sender's name, phone number, and/or email address, either upon opening of the communication application”, ¶ [0069], fig. 3A.)

Regarding claims 32-38 and 40, these claims recite the machine implemented method stored on the non-transitory machine readable medium of claims 23-29 and 31 respectively; therefore, the same rationale of rejection is applicable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20180032529 (Aradhye) – discloses ways of presenting notifications, where a corresponding application can be launched in response to selection of a notification.
US 20170083590 (Jagarlamudi) – discloses method of presenting notification on a user device and managing metadata for identifying files and documents.
US 20170230806 (Shelkovin) – discloses a method of presenting notification to a user where the method comprises determining which instance of application to deliver the notification to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144